Name: 94/756/EC: Commission Decision of 21 November 1994 on the list of programmes of checks aimed at the prevention of zoonoses qualifying for a financial contribution from the Community in 1995
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  health;  EU finance;  agricultural policy;  Europe
 Date Published: 1994-11-25

 Avis juridique important|31994D075694/756/EC: Commission Decision of 21 November 1994 on the list of programmes of checks aimed at the prevention of zoonoses qualifying for a financial contribution from the Community in 1995 Official Journal L 302 , 25/11/1994 P. 0042 - 0042 Finnish special edition: Chapter 3 Volume 63 P. 0029 Swedish special edition: Chapter 3 Volume 63 P. 0029 COMMISSION DECISION of 21 November 1994 on the list of programmes of checks aimed at the prevention of zoonoses qualifying for a financial contribution from the Community in 1995 (94/756/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), as last amended by Decision 94/370/EC (2), and in particular Article 32 thereof, Whereas in drawing up the list of programmes of checks aimed at the prevention of zoonoses qualifying for a financial contribution from the Community for 1995, and the proposed rate and amount of the contribution for each programme, both the interest of each programme for the Community and the volume of available appropriations must be taken into account; Whereas, as regards zoonoses, the Commission has approved, by Decision 94/507/EC (3), the plan presented by Denmark to monitor and control salmonella in poultry; Whereas Denmark has supplied the Commission with all the information enabling it to assess the interest for the Community of providing a financial contribution to the programme for 1995; Whereas the programme on the list set out in this Decision will have to be approved individually at a later date; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. The programme listed in the Annex hereto shall qualify for a financial contribution from the Community in 1995. 2. For the programme referred to in paragraph 1, the proposed rate and amount of the Community financial contribution shall be as set out in the Annex. Article 2 This Decision is addressed to the Member States. Done at Brussels, 21 November 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 19. (2) OJ No L 168, 2. 7. 1994, p. 31. (3) OJ No L 203, 6. 8. 1994, p. 25. ANNEX "" ID="1">Salmonella in poultry> ID="2">Denmark> ID="3">50 %> ID="4">660 000">